Citation Nr: 1521044	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-40 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected acquired psychiatric disorder, variously diagnosed as major depressive disorder, generalized anxiety disorder and claimed as PTSD (acquired psychiatric disorder), rated as 30 percent disabling from January 24, 2009 and rated as 50 percent disabling from June 5, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to January 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in pertinent part, granted service connection for major depressive disorder and generalized anxiety disorder, also claimed as insomnia, and assigned an initial evaluation of 30 percent, effective January 24, 2009.  The Veteran disagreed with the initial 30 percent rating assigned and this appeal ensued.  

During the pendency of the appeal, the RO issued a rating decision in January 2015 which, in pertinent part, increased the initial 30 percent rating to 50 percent, effective from June 5, 2014.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The January 2015 rating decision also denied service connection for posttraumatic stress disorder (PTSD) based on a VA examiner's findings that the Veteran did not meet all the DSM criteria for PTSD.  That notwithstanding, the examiner did note that the Veteran had some PTSD symptoms, and those symptoms are contemplated in the rating for the Veteran's service-connected depressive disorder and anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case a January 2015 letter from VA's Vocational Rehabilitation & Employment Center in St. Petersburg reveals that the Veteran has successfully maintained employment since February 2013.  Moreover, the Veteran has not indicated that he is unemployable due to his service-connected disabilities.  Inasmuch as there is no evidence of unemployability, TDIU is not reasonably raised by the record.

This appeal was processed using an electronic record, which includes the Virtual Benefits Management System (VBMS) paperless claims processing system and the Virtual VA (VVA) electronic claims file.  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an August 2011 rating decision, the RO granted a temporary total 100 percent rating from April 18, 2011 through May 31, 2011, based on right knee surgical or other treatment necessitating convalescence.  In a May 2012 rating decision, the RO granted a temporary total 100 percent rating from April 18, 2011 through June 30, 2011 (essentially extending the initial end date for the temporary total rating by one additional month).  In July 2013 and September 2013, the Veteran submitted additional claims for the assignment (extension) of a temporary total rating beyond the currently assigned June 30, 2011 end date.  In an October 2013 rating decision, the RO denied the Veteran's claim for a temporary total rating.  The Veteran was provided notice of this denial later that same month.  In a February 2014 statement, the Veteran requested "reconsideration" of the October 2013 decision to deny him convalescence Paragraph 29/30 benefits.  He asserted that his [right knee] condition required him to use a CPM machine, and crutches to regain his mobility and he attended physical therapy for approximately four months.  The February 2014 statement also includes the Veteran's request for the RO to reconsider the [October 2013] denial of an increased rating for the right knee disability.  Also, a February 2014 Report of Contact shows that the Veteran called to request a temporary total rating, and he provided the surgical dates of September 2011, April 2012 and October 2012.  The RO subsequently issued a rating decision in January 2015 which addressed the rating for the right knee, but did not address the Veteran's request for a temporary total disability rating.  As such, the issue of entitlement to a temporary total rating for right knee surgery necessitating convalescence has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Since the effective date of service connection, the Veteran's service-connected acquired psychiatric disorder has been manifested by frequent nightmares, depression, anxiety, exaggerated startle response, suspiciousness, irritability and insomnia, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  


CONCLUSION OF LAW

Since the effective date of service connection, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected acquired psychiatric disorder have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the Veteran submitted his initial claims of service connection in October 2008, prior to his January 2009 discharge from service, as part of the Benefits Delivery at Discharge Program.  In response, the RO sent a duty to assist letter to the Veteran in October 2008, prior to issuing a rating decision.  The letter informed the Veteran of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a rating in excess of 30 percent for PTSD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran had a QTC examination conducted on a fee basis for VA in November 2008 in conjunction with his initial claim of service connection for an acquired psychiatric disorder.  Then, in September 2014, the Veteran was examined again by VA and an opinion was obtained as to the severity of the acquired psychiatric disorder.  Findings from these examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

On an October 2008 service separation examination, the Veteran reported that he has had problems with insomnia and excessive worry since his deployment.  

At a VA examination in November 2008, the Veteran reported depression, anxiety, exaggerated startle response, suspiciousness, and insomnia.  These symptoms are reportedly constant and they affect his daily functioning because he has difficulty getting out of bed and staying at work because of daytime sleepiness.  He also notes that he is irritable around others, particularly his fiancé.  He takes Trazadone at bedtime, but the response has been poor.  He described a good relationship with his mother and sibling, and supervisor and co-workers, but it was poor with his father.  The Veteran reported that he no longer spends much time with his friends, as he did in the past; and, he spends most of his free time watching television.  The Veteran's depression caused him to take leave from his job often.  On examination, the Veteran was oriented in all spheres.  Appearance and hygiene were appropriate.  Behavior was appropriate, and he maintained good eye contact during the examination.  Affect and mood were abnormal with depressed mood which is nearly continuous, but which does not affect his ability to function independently.  The Veteran was still able to care for himself.  Communication and speech were within normal limits.  Concentration was moderately impaired and the Veteran reportedly had difficulty attending to homework assignments as he was easily distracted.  The Veteran did not report panic attacks, but there were signs of suspiciousness.  The Veteran denied delusions, hallucinations and obsessional rituals and none were observed.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking and memory were within normal limits and there was no suicidal or homicidal ideation present.  The examiner noted diagnoses of major depressive disorder and generalized anxiety disorder, and found that the Veteran's mental disorder symptoms could not be delineated from each other because there was an overlap in the symptomatology of each disorder.  GAF was 51.  The examiner concluded that the Veteran's psychiatric symptoms [of depressed mood, anxiety, suspiciousness and chronic sleep impairment] cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and conversation normal.  

At a VA examination in September 2014, the Veteran reported depression with withdrawal, isolation, loss of interest, depressed mood, low energy, poor sleep, guilt, hopelessness, worthlessness and helplessness.  The Veteran also reported subclinical PTSD symptoms of distressing dreams, impaired sleep, psychological distress, avoidance behaviors, diminished interest, feeling detached, and irritability/anger.  The Veteran also described symptoms of nervousness and excessive worry, and indicated that he had recently begun drinking daily to deal with his depression.  The examiner described the overall disability picture as that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During the September 2014 examination, the Veteran reported circumstances similar to those reported during his 2008 examination.  For example, the Veteran continued to report that he had a good relationship with some family members and a poor relationship with others.  Likewise, the Veteran continued to report that he spends most of his free time at home watching television.  Similarly, the Veteran continued to report many of the same symptoms that he had previously reported at the prior examination, such as hypervigilance, sleep impairment, irritability, anxiety, exaggerated startle response, and depressed mood.  He continued to drink daily.  GAF score was 55.  

Likewise, the September 2014 examiner also found that the Veteran exhibited the following symptoms:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Similarly, this examiner noted adequate grooming, appropriate attire, and appropriate eye contact.  The Veteran was cooperative.  Speech was spontaneous, easily understood and of average rate and volume.  The Veteran's mood was anxiety and depressed; affect was congruent with mood based on demeanor and conversational content.  Also similar to the 2008 examination findings were this examiner's finding of good insight and judgment, normal thought process and content.  

The examiner found the severity of the Veteran's symptoms to be moderate in degree.  

The RO initially rated the Veteran's service-connected psychiatric disorder as 30 percent disabling, and then increased the rating to 50 percent effective from the date of receipt of the Veteran's claim of service connection for PTSD.  As noted above, however, the severity of the Veteran's psychiatric symptoms has been relatively stable since the effective date of service connection.  The reported symptoms have been consistent throughout the period covered by this claim, and the severity of these symptoms has been nearly identical as described by both VA examiners.  Both examiners specifically described the Veteran's psychiatric disorder identically in terms of the rating schedule, as they both indicated that the Veteran's psychiatric disorder was manifested by symptoms of depressed mood, anxiety, suspiciousness and chronic sleep impairment, which cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and conversation normal.  

GAF scores ranged from 51 to 55, reflecting moderate symptoms throughout the period covered by this claim.  

Based on nearly identical findings at the examination in 2008 as compared to the examination in 2014, the Board finds that the medical evidence of record supports the assignment of a 50 percent rating for the service-connected psychiatric disorder for the entire period covered by this claim.  

Considering the evidence of record including the lay statements and the medical evidence, the Board finds that the overall disability picture more nearly approximates the criteria for the assignment of a 50 percent rating.  Throughout the period covered by this claim, the Veteran has struggled with social relationships, depression, exaggerated startle response, isolation, suspiciousness, nightmares, anxiety and sleep disturbance.  The Veteran has mood swings, is emotionally labile and has a low energy level.  He has a near-constant depressed mood.  Ultimately these symptoms result in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

The evidence does not, however, show deficiencies in most areas.  He was able to communicate with all examiners during examinations and did not exhibit speech which was intermittently illogical, obscure or irrelevant.  He clearly communicated his symptoms and the severity thereof to the examiners in 2008 and 2014.  The Veteran did not have deficiencies in his thinking or judgment, and his behavior/appearance was appropriate.  The Veteran has consistently dressed appropriately and acted appropriately at his medical appointments.  The Veteran does not exhibit the type of symptoms associated with the 70 percent criteria in the regulations such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  He also does not manifest symptoms of a similar severity, frequency and duration.  

While the Veteran reports that he often takes leave from his job because of his depression, he has been able to successfully maintain gainful employment despite the absences.  Moreover, he does not have any of the other types of symptoms associated with the 70 percent rating, and he is not unable to establish and maintain effective relationships as he has a good relationship with his mother and has remained married for several years.  He has also indicated that he is able to get along with his supervisor and co-workers.  He has always been able to function independently.  

The criteria for a total rating are not met as the Veteran does not manifest total occupational and social impairment.  He has not asserted nor does the evidence show that he is unable to work due to his service-connected psychiatric disorder.  He also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  He also does not manifest symptoms of a similar severity, frequency and duration.  

In sum, the Veteran's acquired psychiatric disorder symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected psychiatric disorder is inadequate.  Here, the Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as depressed mood, nightmares, irritability, hypervigilance, exaggerated startle response, withdrawal, suspiciousness, avoidance of certain people and activities, difficulty sleeping, difficulty establishing and maintaining social relationships, and low energy.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for occupational and social impairment resulting from these and other psychiatric symptoms.  Moreover, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 50 percent rating for service-connected acquired psychiatric disorder is granted from the effective date of service connection, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


